                Case 1:19-cv-10273-ALC Document 15 Filed 09/03/20 Page 1 of 1

                                    HERBERT S. FORSMITH
                                                ATTORNEY AT LAW

                                                                                                9/3/2020
                                                26 BROADWAY
                                                  17TH FLOOR
                                              NEW YORK, NY 10004
                                               TEL: (212) 809-1772
                                               FAX: (212) 809-6122


September 1, 2020

Via Electronic Filing

The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                     RE: Singh v. Commissioner of Social Security, 19-cv-10273 (ALC)

Dear Judge Carter:

Your revised briefing schedule of June 22, 2020 provided that Plaintiff’s motion for judgment on the pleadings
was to be served by August 10, 2020; with Defendant’s response by October 9, 2020; and with Plaintiff’s
reply by October 30, 2020.

On August 5, 2020 my wife had to be taken from our home to a local hospital and is currently in in-patient
rehabilitation.

I regret not being able to manage a timely submission of the Plaintiff’s Motion for Judgment on the
Pleadings and am compelled to respectfully request a 30-day extension of time to serve Plaintiff’s motion for
judgment on the pleadings with Plaintiff’s motion to be served by October 9, 2020; with Defendant’s response
by December 8, 2020; and with Plaintiff’s reply by December 29, 2020.

This is Plaintiff’s second request for extension.

Counsel for the Commissioner has informed me that she consents to this extension.

Thank you for your consideration.

Respectfully submitted,

/s/ Herbert S. Forsmith

cc:    Susan Colleen Branagan
                                                               September 3, 2020
       U.S. Attorney Office SDNY
       86 Chambers Street
       New York, NY 10007
